Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the preliminary amendment filed on 5/14/20.
Claims 22-41 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 22 recites the limitation "the following instructions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, this limitation is interpreted as “following instructions”.
Claims 23-28 are rejected for dependency upon rejected base claim 22 above.

Claims 22 recites the limitation “a set of executable computer instructions” on line 3, which renders the claim indefinite because it is unclear whether the computer instruction refers to the instructions in line 1 of the claim or to another instructions.  Appropriate correction is required.
Claims 23-28 are rejected for dependency upon rejected base claim 22 above.

Claim 22 recites the limitation "the size" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, this limitation is interpreted as “size”.
Claims 23-28 are rejected for dependency upon rejected base claim 22 above.

Claim 22 recites the limitation "the end" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, this limitation is interpreted as “end”.
Claims 23-28 are rejected for dependency upon rejected base claim 22 above.

Claim 22 recites the limitation “the determination” on line 15, which renders the claim indefinite because it is unclear whether the determination refers to the determining the escape variable or determining a number of loops or determining whether to compress.  Appropriate correction is required.
Claims 23-28 are rejected for dependency upon rejected base claim 22 above.

Claim 29 recites the limitation "the variables" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, this limitation is interpreted as “variables”.
Claims 30-34 are rejected for dependency upon rejected base claim 29 above.

Claim 29 recites the limitation "the size" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, this limitation is interpreted as “size”.
Claims 30-34 are rejected for dependency upon rejected base claim 29 above.

Claim 29 recites the limitation "the end" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, this limitation is interpreted as “end”.
Claims 30-34 are rejected for dependency upon rejected base claim 29 above.

Claim 29 recites the limitation “the determination” on line 20, which renders the claim indefinite because it is unclear whether the determination refers to the determining the escape variable or determining a number of loops or determining whether to compress.  Appropriate correction is required.
Claims 30-34 are rejected for dependency upon rejected base claim 29 above. 

Claims 35 recites the limitation “a set of executable computer instructions” on line 4, which renders the claim indefinite because it is unclear whether the computer instruction refers to the instructions in line 2 of the claim or to another instructions.  Appropriate correction is required.
Claims 36-41 are rejected for dependency upon rejected base claim 35 above.

Claim 35 recites the limitation "the variables" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, this limitation is interpreted as “variables”.
Claims 36-41 are rejected for dependency upon rejected base claim 35 above. 
Claim 35 recites the limitation "the loop" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Therefore, this limitation is interpreted as “a loop”.
Claims 36-41 are rejected for dependency upon rejected base claim 35 above.

Claim 35 recites the limitation "the size" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, this limitation is interpreted as “size”.
Claims 36-41 are rejected for dependency upon rejected base claim 35 above.

Claim 35 recites the limitation "the end" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, this limitation is interpreted as “end”.
Claims 36-41 are rejected for dependency upon rejected base claim 35 above. 

Claim 35 recites the limitation “the determination” on line 16, which renders the claim indefinite because it is unclear whether the determination refers to the determining the escape variable or determining a number of loops or determining whether to compress.  Appropriate correction is required.
Claims 36-41 are rejected for dependency upon rejected base claim 35 above. 

Allowable Subject Matter
Claims 22-41 are rejected under 35 USC 112, but would be allowable if the 35 USC 112 rejection is overcome.

The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, upon reaching the end of the loop, determining whether to compress the data structure based on the determined escaping variable and comparing the size of the new elements and the saved storage space, and based on the determination, compressing the data structure as substantially recited in each of the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lane (US 2011/0138373) teaches a method for performing loop escape analysis.

Any inquiry concerning this communication from the examiner should be directed to Qamrun Nahar whose telephone number is (571) 272-3730.  The examiner can normally be reached on Mondays through Fridays from 10:00 AM to 6:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente, can be reached on (571) 272-3652.  The fax phone number for the organization where this application or processing is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Qamrun Nahar/
Primary Examiner, Art Unit 2196